DETAILED ACTION


Status
This Final Office Action is in response to the amendment/request for reconsideration after non-final rejection (hereinafter “Reply”) dated 9 March 2021. Claim(s) 6-7 and 9-13 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claim(s) 7 is withdrawn in light of the submitted amendment.
The rejection of claim(s) 6, 7, 11, 13 and their respective dependents under 35 U.S.C. 112(b) is withdrawn in light of the submitted amendments.
The rejection of claim(s) 10 under 35 U.S.C. 103 as being unpatentable over Lofti in view of Sanchez is withdrawn in light of the submitted amendment.


Response to Arguments
Regarding the rejection of claim(s) 6 under 35 U.S.C. 103(a) as being unpatentable over Lofti in view of Sanchez, the applicant(s) submit the following remark(s)/argument(s):
(A)	At page 9 of the submitted Reply: The cited art fails to teach or suggest the following feature(s) of claim 6: an arcuate portion for smoothly connecting the rearward step surface and the downstream-side peripheral surface. 
	In reply, the Office respectfully considers this argument not persuasive because Lofti teaches a rearward step surface including a guide surface that is smoothly connected to the 



    PNG
    media_image1.png
    826
    843
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    798
    892
    media_image2.png
    Greyscale


Regarding the rejection of claim(s) 6 under 35 U.S.C. 103(a) as being unpatentable over Wheatly in view of Lofti, Sanchez and Kuwamura, the applicant(s) submit the following remark(s)/argument(s):
(A)	At page 9 of the submitted Reply: The cited art fails to teach or suggest the following feature(s) of claim 6: an arcuate portion for smoothly connecting the rearward step surface and the downstream-side peripheral surface. 
In reply, the Office respectfully considers this argument not persuasive because Kuwamura teaches a step surface has an arcuate portion (57B, 57C, Fig. 5) for smoothly Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the rearward step surface of WHEATLY to have an arcuate portion, as taught by KUWAMURA, in order to reduce energy loss of the main vortex (KUWAMURA paragraph 0086).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 9,057,279 to Lofti et al. (hereinafter “LOFTI”) in view of United States Patent No. 8,206,082 to Sanchez et al. (hereinafter “SANCHEZ”).

(A) Regarding Claim 6:

		A rotary machine comprising: 
a stationary body (12, Fig. 1) having a stationary-side peripheral surface extending in a circumferential direction of an axis; and 
a rotating body (11) that rotates around the axis and has a rotating-side peripheral surface facing the stationary-side peripheral surface (14),
wherein the rotating- side peripheral surface includes: 
an upstream-side peripheral surface (16) extending in an axial direction; 
a downstream-side peripheral surface (18) that is located on a downstream side of a fluid on the upstream-side peripheral surface and extends in the axial direction and retreats from the other surface which is the stationary-side peripheral with respect to the upstream-side peripheral surface; 
a rearward step surface (see annotated Fig. 1 below) that connects the upstream-side peripheral surface and the downstream-side peripheral surface and faces the downstream side; 
an arcuate portion for smoothly connecting the rearward step surface and the downstream- side peripheral surface (see LOFTI Fig. 1 annotated below wherein the rearward step surface blends into the surface 18 via an arcuate portion)
an upstream-side seal fin (see annotated Fig. 1 below ) extending from the other surface toward the upstream-side peripheral 
a downstream-side seal fin (see annotated Fig. 1 below) extending from the other surface toward the downstream-side peripheral surface and forming a minute gap between the downstream-side seal fin and the downstream-side peripheral surface, and 
the upstream-side seal fin and the downstream-side seal fin are inclined toward the upstream side while directed toward the one surface side (i.e. upstream fin is inclined over the entire length of the fin and the downstream seal fin is inclined over a portion of the fin (34A, Fig. 3)).

    PNG
    media_image3.png
    566
    804
    media_image3.png
    Greyscale


	SANCHEZ teaches:
A portion of a rotating-side peripheral surface (Fig. 7) comprises a rearward step surface having a guide surface (112) that extends toward the downstream side while directed toward the other surface (Fig. 4) and is connected to the upstream-side peripheral surface (106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rearward step surface to have an inclined guide surface, as taught by SANCHEZ, in order to increase the size of the chamber (i.e. space between the teeth and rotor lands), guide the fluid flow, and/or induce recirculation and thereby achieve the predictable result of improved pressure distribution to reduce the pressure against the interface between each tooth and rotor land thereby reducing fluid leakage (SANCHEZ column 2, lines 52-64).

	
	(B) Regarding Claim 7:
		LOFTI as modified by SANCHEZ further teaches:
An angle of the upstream-side seal fin (e.g. the upstream seal fin, see annotated LOFTI Fig. 1 above for claim 1) disposed on the upstream side with respect to a plane orthogonal to the axis is β1, an angle of the downstream-side seal fin (e.g. the downstream seal fin, see annotated LOFTI Fig. 1 above for claim 1) disposed one the downstream side with respect to a plane orthogonal to the axis is β2, an angle of the guide surface (SANCHEZ Fig. 7, 112) with respect to a plane orthogonal to the axis is α2, each seal fin and the guide surface are formed so as to satisfy the following Expressions (2), (3), and (4), which are

	10˚ ≤ β2 ≤ 25˚ … (3) (β2 ranges from 10˚ - 70˚ LOFTI column 7, lines 7-9), and
	0˚ < α2 ≤ β2 + 30˚ … (4) (α2=11.3˚ SANCHEZ column 6, lines 44-45 and column 7, lines 3-8).
		NOTE ON CLAIM INTERPRETATION:
SANCHEZ column 6, lines 44-45 indicates the value 108 is 1.3-12.7 mm while column 7, lines 3-8 indicate the value 120 is 20% of 108 and the height value, 122, is 1.3-12.7 mm. Given this information, the value of 120 is 2.54 mm when the value of 108 is 12.7 mm. Thus, when the value of 122 is 12.7 mm, the angle between the incline 112 and dashed line 118 is 11.3˚, or tan-1(2.54 mm / 12.7 mm).
		
(C) Regarding Claim 13:
		LOFTI as modified by SANCHEZ further teaches:
On the stationary-side peripheral surface, an annular groove extending in the circumferential direction and recessed to the outside in the radial direction from an inner peripheral surface of the stationary body (12, LOFTI Fig. 1) is formed at a portion corresponding to the rotating body, and the rotating body (11, LOFTI) extends into the annular groove.



Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LOFTI in view of SANCHEZ, as applied to claim 6 above, and further in view of United States Patent Application Publication No. 2013/0251534 to Matsumoto et al. (hereinafter “MATSUMOTO”).

(A) Regarding Claim 9:
	LOFTI as modified by SANCHEZ teaches:
The upstream-side seal fin (see annotated LOFTI Fig. 1 above for claim 1), the downstream-side seal fin (see annotated LOFTI Fig. 1 above for claim 1) and the other surface (i.e. of the stationary body 12).
However, the difference(s) between modified LOFTI and the claimed invention is that modified LOFTI does not explicitly teach a fin arcuate portion that smoothly connects the upstream-side seal fin, downstream-side seal fin and the other surface.
	MATSUMOTO teaches:
A fin arcuate portion (Fig. 2) that smoothly connects the upstream-side seal fin (124A), the downstream-side seal fin124B), and the other surface (122B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the seal of LOFTI by having the inner surface of the stationary body between the seal fins rounded, as taught by MATSUMOTO, in order to from an outline of the cavity that is close in shape to the main vortex formed in the cavity and thereby achieve the predictable result of suppressing energy losses in the main vortex in the corner portions of the cavity (MATSUMOTO paragraph 0056).

	

Claim(s) 6-7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 2,773,667 to Wheatley (hereinafter “WHEATLEY”) in view of LOFTI, further in view of SANCHEZ and additionally in view of United States Patent Application Publication No. 2013/0272855 to Kuwamura et al. (hereinafter “KUWAMURA”).


	WHEATLEY teaches:
A rotary machine comprising: 
a stationary body (14, Fig. 1) having a stationary-side peripheral surface extending in a circumferential direction of an axis; and 
a rotating body (Fig. 2) that rotates around the axis and has a rotating-side peripheral surface facing the stationary-side peripheral surface,
wherein the rotating- side peripheral surface includes: 
an upstream-side peripheral surface (e.g. the first step portion) extending in an axial direction; 
a downstream-side peripheral surface (e.g. the second step portion) that is located on a downstream side of a fluid on the upstream-side peripheral surface and extends in the axial direction and retreats from the other surface which is the stationary-side peripheral surface with respect to the upstream-side peripheral surface; 
a rearward step surface (i.e. the vertical wall between the step portions) that connects the upstream-side peripheral surface and the downstream-side peripheral surface and faces the downstream side; 
an upstream-side seal fin (16) extending from the other surface toward the upstream-side peripheral surface and forming a minute gap between the upstream-side seal fin and the upstream- side peripheral surface; and 
a downstream-side seal fin (16) extending from the other surface toward the downstream-side peripheral surface and forming a 
However, the difference between WHEATLEY and the claimed invention is that WHEATLEY does not explicitly teach the upstream-side seal fin and the downstream-side seal fin are inclined toward the upstream side while directed toward the one surface side.
	LOFTI teaches:
Seal fins are inclined (i.e. upstream fin 24 is inclined over the entire length of the fin 26 and the downstream seal fin is inclined over a portion of the fin (34A, Fig. 3)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal fins of WHEATLY to be inclined towards the upstream direction of the leakage flow, as taught by LOFTI, in order to form a vortex-producing flow recirculation surface and thereby achieve the predictable result of deflection the leakage flow in the upstream direction and create recirculation vortices in the leakage flow within the chambers defined by successive fins (LOFTI column 1, lines 55-61).	
	However, the difference between modified WHEATLEY and the claimed invention is that modified WHEATLEY does not explicitly teach a guide surface that extends toward the downstream side while directed toward the other surface and is connected to the upstream-side peripheral surface.
SANCHEZ teaches:
A portion of a rotating-side peripheral surface (Fig. 7) comprises a rearward step surface having a guide surface (112) that extends toward the downstream side while directed toward the other surface (Fig. 4) and is connected to the upstream-side peripheral surface (106).

However, the difference(s) between modified WHEATLY and the claimed invention is that modified WHEATLY does not explicitly teach an arcuate portion for smoothly connecting the rearward step surface and the downstream-side peripheral surface. 
KUWAMURA teaches:
A step surface has an arcuate portion (57B, 57C, Fig. 5) for smoothly connecting a land portion surface (52B) with a recessed portion surface (52A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the rearward step surface of WHEATLY to have an arcuate portion, as taught by KUWAMURA, in order to reduce energy loss of the main vortex (KUWAMURA paragraph 0086).
	
	(B) Regarding Claim 7:
		WHEATLEY as modified by LOFTI and SANCHEZ further teaches:
An angle of the upstream-side seal fin (e.g. the upstream seal fin, see annotated LOFTI Fig. 1 above for claim 1) disposed on the upstream side with respect to a plane orthogonal to the axis is β1, an angle of the downstream-side seal fin (e.g. the downstream seal fin, see annotated LOFTI Fig. 1 above for claim 1) disposed one the downstream side with respect to a plane orthogonal to the axis is β2, an angle of the guide surface (SANCHEZ Fig. 7, 112) with respect to a 
	10˚ ≤ β1 ≤ 25˚ … (2) (β1 ranges from 10˚ - 70˚ LOFTI column 6, lines 12-16), 
	10˚ ≤ β2 ≤ 25˚ … (3) (β2 ranges from 10˚ - 70˚ LOFTI column 7, lines 7-9), and
	0˚ < α2 ≤ β2 + 30˚ … (4) (α2=11.3˚ SANCHEZ column 6, lines 44-45 and column 7, lines 3-8).
		NOTE ON CLAIM INTERPRETATION:
SANCHEZ column 6, lines 44-45 indicates the value 108 is 1.3-12.7 mm while column 7, lines 3-8 indicate the value 120 is 20% of 108 and the height value, 122, is 1.3-12.7 mm. Given this information, the value of 120 is 2.54 mm when the value of 108 is 12.7 mm. Thus, when the value of 122 is 12.7 mm, the angle between the incline 112 and dashed line 118 is 11.3˚, or tan-1(2.54 mm / 12.7 mm).
	
(C) Regarding Claim 11:
		WHEATLEY as modified by LOFTI and SANCHEZ further teaches:
The upstream-side peripheral surface, the downstream-side peripheral surface, and the rearward step surface are provided on the rotating-side peripheral surface (WHEATLEY Fig. 2), at least three step portions including the upstream-side peripheral surface and the downstream-side peripheral surface are provided on the rotating side peripheral surface by at least two steps provided so that a diameter of the rotating-side peripheral surface decreases toward the downstream side, and each seal fin (16, Fig. 1) is provided so as to correspond to each step portion in a ratio of 1:1.

(D) Regarding Claim 12:
		WHEATLEY as modified by LOFTI and SANCHEZ further teaches:
The upstream-side peripheral surface the downstream-side peripheral surface, and the rearward step surface are provided on the rotating-side peripheral surface (WHEATLEY Fig. 2), and the stationary-side peripheral surface (of body 14) gradually decreases in diameter from the upstream side toward the downstream side corresponding to a step provided by the rearward step surface.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WHEATLEY in view of LOFTI, SANCHEZ and KUWAMURA, as applied to claim 6 above, and further in view of MATSUMOTO.

(A) Regarding Claim 9:
	WHEATLEY as modified by LOFTI, SANCHEZ and KUWAMURA teaches:
The upstream-side seal fin, the downstream-side seal fin and the other surface (WHEATLEY Figs. 1-2).
However, the difference(s) between modified WHEATLY and the claimed invention is that modified WHEATLY does not explicitly teach a fin arcuate portion that smoothly connects the upstream-side seal fin, downstream-side seal fin and the other surface.
	MATSUMOTO teaches:
A fin arcuate portion (Fig. 2) that smoothly connects the upstream-side seal fin (124A), the downstream-side seal fin124B), and the other surface (122B).
.


Allowable Subject Matter
Claim(s) 10 allowed.
Claim(s) 10 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation of Expression (7) which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, Sanchez and xxx teach acute angled guide surfaces. However, the cited art fails to disclose teach or suggest the relationship of the angle of the center seal fin with the angle of the guide surface such that the conditions of Expression (7) are met.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745